PER CURIAM.
Epitomized Opinion
This case is presented upon an application for rehearing. While it is true that the point upon which the case was decided was not raised by counsel on the original hearing, yet this court presented this case to counesl and asked for brief. Briefs were presented, which fully covered the question.
The Court of Appeals considered these briefs and also employed an original investigation of its own and decided that the case was fairly presented and fully considered in the original decision and that it should be adhered to!